Citation Nr: 0930452	
Decision Date: 08/13/09    Archive Date: 08/19/09

DOCKET NO.  06-18 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a compensable initial disability rating 
for service-connected status-post repair of the anterior 
cruciate ligament and medial meniscus of the left knee from 
June 7, 2004 to September 31, 2007, and a disability rating 
in excess of 10 percent from October 1, 2007, forward.

2.  Entitlement to an initial compensable disability rating 
for service-connected degenerative arthritis of the left 
knee.

3.  Entitlement to initial disability rating in excess of 10 
percent for service-connected surgical scar of the left knee 
from June 7, 2004 to November 7, 2004, and a compensable 
disability rating from November 8, 2004, forward.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from March 1996 
to March 2000 and in the Army National Guard from February 
2003 to June 2004. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

In January 2008, the Veteran was afforded a personal hearing 
before the undersigned.  A transcript of the hearing is of 
record.  

In April 2008, the Board remanded the present matter for 
additional development and due process concerns.  The Board 
is satisfied that there has been substantial compliance with 
the remand directives and the Board may proceed with review.  
Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  Prior to October 1, 2007, the Veteran's left knee 
disability is not manifested by slight subluxation or lateral 
laxity.

2.  From October 1, 2007, forward, the Veteran's left knee 
disability is not manifested by moderate subluxation or 
lateral laxity.

3.  Prior to June 27, 2008, the Veteran's degenerative 
arthritis of the left knee has been manifested by x-ray 
evidence of degenerative changes; no pain or limitation of 
motion have been shown.

4.  From June 27, 2008, forward, the Veteran's degenerative 
arthritis of the left knee has been manifested by x-ray 
evidence of degenerative changes, with some pain and 
limitation of flexion, but the overall limitation of flexion 
does not more nearly approximate or equate to flexion limited 
to 45 degrees and extension is normal. 

5.  Prior to November 8, 2004, the Veteran's surgical scar of 
the left knee has been manifested by a superficial scar which 
did not exceed an area of 77 cm, did not cause limited 
motion, and did not limit the function of the affected parts. 

6.  From November 8, 2004, the Veteran's surgical scar of the 
left knee has been manifested by a superficial scar which did 
not exceed an area of 39 cm, did not cause limited motion, 
was not superficial, unstable, or painful, and did not limit 
the function of the affected parts. 


CONCLUSIONS OF LAW

1.  Prior to October 1, 2007, the criteria for a compensable 
disability rating for service-connected status-post repair of 
the anterior cruciate ligament and medial meniscus of the 
left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5257 (2008).  

2.  From October 1, 2007, forward, the criteria for a 
compensable disability rating for service-connected status-
post repair of the anterior cruciate ligament and medial 
meniscus of the left knee have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5257 (2008).  

3.  Prior to June 27, 2008, the criteria for an initial 
compensable rating for service-connected degenerative 
arthritis of a left knee have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5003 (2008).

4.  From June 27, 2008, forward, the criteria for an initial 
10 percent evaluation for service-connected degenerative 
arthritis of a left knee have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5003 (2008).

5.  Prior to November 8, 2004, the criteria for an evaluation 
in excess of an initial 10 percent evaluation for a surgical 
scar of the left knee have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.118, 
Diagnostic Codes 7802, 7803, 7804, 7805 (2008).

6.  From November 8, 2004, forward, the criteria for an 
initial compensable evaluation for a surgical scar of the 
left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.7, 4.118, Diagnostic Codes 7802, 
7803, 7804, 7805 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

At the time of an initial rating, separate, staged, ratings 
can be assigned for separate periods of time based on the 
facts found.  Fenderson v. West, 12 Vet. App 119 (1999).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

A.  Status-post repair of the anterior cruciate ligament and 
medial meniscus of the left knee 

The Veteran was granted service connection for status-post 
repair of the anterior cruciate ligament and medial meniscus 
of the left knee in December 2004 and was assigned a 
noncompensable disability rating under Diagnostic Code 5257, 
effective June 7, 2004.  In December 2007, the RO increased 
the disability rating to 10 percent under Diagnostic Code 
5257, effective October 1, 2007.  

Under Diagnostic Code 5257, slight recurrent subluxation or 
lateral instability warrants a 10 percent evaluation.  A 20 
percent evaluation requires moderate recurrent subluxation or 
lateral instability, and a 30 percent evaluation is warranted 
for severe recurrent subluxation or lateral instability.  38 
C.F.R. § 4.71a, Diagnostic Code 5257.

Following a careful review of the entire claims file, the 
Board finds that the evidence does not support a higher 
rating under Diagnostic Code 5257 for either time period.  
During the entire appellant period, the Veteran received VA 
treatment.  The evidence of record prior to October 1, 2007 
shows an magnetic resonance imaging (MRI) dated April 2003 
that revealed a medial meniscus tear of the superior and 
inferior articular surfaces.  The anterior horn of the medial 
meniscus and the lateral meniscus were intact.  The medial 
collateral ligament showed edematous changes between its 
layers, which indicated a possibility of a sprain.  In 
November 2003, the Veteran underwent a left knee arthroscopy, 
which later evolved into an open repair of the left knee.  
Following physical therapy, the Veteran was able to jog 
again.  At that time, the Veteran complained of having pain 
daily in the lateral medial aspects.  He wore a soft knee 
brace during waking hours.  Climbing stairs and walking long 
distances aggravated his knee.  On physical examination, 
there was tenderness subpatellar, but Drawer sign was 
negative, collaterals were without laxity, and McMurray's 
sign was without apprehension or pain.  Likewise, during 
treatment in May 2004 and a VA examination in September 2004, 
Drawer sign was negative, collateral ligaments were without 
laxity, and McMurray's sign was without apprehension or pain.  
The September 2004 examiner noted that the Veteran did not 
have functional limitation at that time.  Following a 
physical examination during treatment in November 2004, the 
Veteran was diagnosed as having a history of left knee 
injury, currently asymptomatic.  Subsequent medical treatment 
records were silent for any left knee treatment until March 
2007 when the Veteran complained of left knee pain.  He 
reported, however, that he had no giving out or locking.  As 
shown above, although the Veteran wore a soft knee brace on 
his left knee, the record does not contain objective medical 
evidence of slight instability or subluxation in the left 
knee.  The Veteran was found to have a medial meniscus tear 
of the superior and inferior articular surfaces in April 
2003, but there is no indication that this caused slight 
instability or laxity.  In addition, the most recent medical 
evidence showed that his left knee did not give out and 
testing of the ligaments was consistently normal.  Therefore, 
a compensable rating is not warranted prior to October 1, 
2007.

The evidence from October 2007, forward, does show that the 
Veteran began having instability in the left knee.  However, 
the evidence does not show that a rating higher than 10 
percent is warranted.  An October 2007 treatment record shows 
that the Veteran was treated for left knee pain.  McMurray's 
sign was positive and he had a mild pivoy shift ligament 
instability that was found to be most likely an attenuation 
of the left anterior cruciate ligament (ACL).  The Veteran 
was diagnosed as having symptoms consistent with degenerative 
changes and ACL laxity after repair.  During a June 2008 
examination, the Veteran complained of his knee giving out 
about four times in the past month.  Physical examination 
revealed an antalgic gait on the left.  There was a trace of 
laxity with the ACL and instability was minor.  No 
subluxation was found and McMurray test and internal and 
external torsion were negative.  Further, the Veteran's left 
knee instability from October 2007, forward, has been 
characterized as mild and minor.  Therefore, the Board finds 
that a higher rating is not warranted as the competent 
medical evidence does not demonstrate that the Veteran has 
moderate recurrent subluxation or lateral instability.  

Furthermore, the provisions of 38 C.F.R. §§ 4.40 and 4.45 
(authorizing VA to consider granting a higher rating in cases 
in which functional loss due to limited or excess movement, 
pain, weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria) are not for application because 
Diagnostic Code 5257 is not predicated on limitation of 
motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

In an effort to afford the Veteran the highest possible 
disability rating, the Board has considered his left knee 
disability under all potentially appropriate diagnostic 
codes.  The Veteran has never demonstrated or been diagnosed 
with ankylosis of the knee, dislocated semilunar cartilage, 
impairment of the tibia and fibula, or genu recurvatum 
(hyperextended knee).  Therefore, 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256, 5258, 5262, and 5263 are not for 
application.  

The Veteran's lay statements as to the frequency and severity 
of his symptoms have been considered.  Although the Veteran 
is competent to report his observations, the Board attaches 
greater probative weight to the clinical findings of skilled, 
unbiased professionals.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991).  

B.  Degenerative arthritis of the left knee

The Veteran was granted service connection for degenerative 
arthritis of the left knee in December 2004 and was assigned 
a noncompensable disability rating under Diagnostic Code 
5003, effective June 7, 2004.

A claimant who has arthritis and instability of the knee may 
be rated separately under Diagnostic Codes 5003 and 5257.  
VAOPGCPREC 23-97.  When assigning an evaluation under 
Diagnostic Codes 5003 and 5010, the provisions of 38 C.F.R. § 
4.40, 4.45 and 4.59, providing for consideration of such 
factors as functional loss due to pain, must be considered.  
VAOPGCPREC 9-98.  Separate ratings under Diagnostic Codes 
5260 and 5261 may be assigned for disability of the same 
joint.  VAOPGCPREC 9-2004. 

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Id.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.  
Arthritis due to trauma and substantiated by X-ray findings 
is rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

Normal range of motion of the knee is to zero degrees 
extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, 
Plate II.  Under Diagnostic Code 5260, a 10 percent rating 
will be assigned for limitation of flexion of the leg to 45 
degrees; a 20 percent rating will be assigned for limitation 
of flexion of the leg to 30 degrees; and a 30 percent rating 
will be assigned for limitation of flexion of the leg to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Under Diagnostic Code 5261, a noncompensable rating will be 
assigned for limitation of extension of the leg to 5 degrees; 
a 10 percent rating will be assigned for limitation of 
extension of the leg to 10 degrees; a 20 percent rating will 
be assigned for limitation of extension of the leg to 15 
degrees; a 30 percent rating will be assigned for limitation 
of extension of the leg to 20 degrees; a 40 percent rating 
will be assigned for limitation of extension of the leg to 30 
degrees; and a 50 percent rating will be assigned for 
limitation of extension of the leg to 45 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.

Review of the evidence of record shows that the Veteran's 
left knee had normal range of motion until the most recent, 
June 2008 VA examination.  At that time, flexion was limited 
to 125 degrees and extension was -5 degrees.  Thus, the 
evidence shows that the Veteran's left knee, although limited 
in motion, does not show flexion limited to 45 degrees or 
extension limited to 10 degrees, as required for a 
compensable rating under Diagnostic Codes 5260 and 5261.  
Consequently, the objective range of motion studies by 
themselves do not show entitlement to a compensable rating 
under the Diagnostic Codes for limitation of motion.

However, after having carefully reviewed the evidence of 
record, the Board finds that the evidence supports a grant of 
a 10 percent evaluation for the left knee based on limitation 
of function and degenerative arthritis, effective June 27, 
2008, the date of the VA examination.

The record does show that limitation of motion has worsened 
over the years, as shown in the June 2008 VA examination.  In 
addition, x-ray findings show that the Veteran currently has 
degenerative joint disease of the left knee and the Veteran 
complained of having pain five days of the week rated 5 out 
of 10 and flare-ups about two days a week without apparent 
cause.  As noted above, the medical evidence of record does 
not document left knee motion limited to a degree warranting 
assignment of a compensable rating pursuant to Diagnostic 
Codes 5260 and 5261.  However, a rating for arthritis can 
also be assigned based on x-ray findings and painful motion 
under 38 C.F.R. § 4.59, which states that painful motion with 
joint or periarticular pathology is entitled to at least the 
minimum compensable rating for the joint.  Thus, it is the 
Board's judgment that the disability picture more nearly 
approximates the pain on motion required for a 10 percent 
rating, and, hence, a 10 percent rating is warranted for the 
service-connected left knee disability from June 27, 2008.  
38 C.F.R. § 4.7.  

Additionally, the Board finds that an evaluation in excess of 
10 percent for the left knee is not warranted based on either 
actual limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca, 8 Vet. 
App. at 202.  The Veteran's limitation of motion reported 
during the June 2008 VA examination is not severe enough to 
warrant a higher evaluation under Diagnostic Codes 5260 and 
5261, and the Board concludes that the 10 percent rating 
appropriately reflects the loss of function resulting from 
the service-connected left knee disability.  The Board notes 
that the range of motion recorded during the June 2008 
examination was based on repetitive use and the examiner 
stated that there was no weakness or fatigability and only 
some incoordination.  Service connection for instability of 
the left knee has already been assigned a separate rating and 
is not ratable as a part of the service-connected arthritis 
of the left knee.  The Board finds that the preponderance of 
the evidence is against a finding that the service-connected 
arthritis of the left knee is any more than 10 percent 
disabling under the schedular criteria from June 27, 2008, 
forward, DeLuca and 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.  

C.  Surgical scar of the left knee

The Veteran was granted service connection for surgical scar 
of the left knee in December 2004 and was assigned a 10 
percent disability rating from June 7, 2004 to November 7, 
2004, and a compensable disability rating from November 8, 
2004, forward under Diagnostic Code 7804.  

For scars, other than those of the head, face, or neck, that 
are deep or that cause limited motion, a maximum 40 percent 
evaluation is provided for an area exceeding 144 square 
inches (929 sq. cm.).  For an area exceeding 72 square inches 
(465 sq. cm.) a 30 percent evaluation is provided.  A 20 
percent evaluation is warranted for an area exceeding 12 
square inches (77 sq. cm.).  Lastly, for an area exceeding 6 
square inches (39 sq. cm.) a 10 percent evaluation is 
provided.  38 C.F.R. § 4.118, Diagnostic Code 7801.  Scars in 
widely separated areas as on two or more extremities or on 
anterior or posterior surfaces of extremities or trunk, will 
be rated separately.  Id.  Note (1).  A deep scar is one 
associated with underlying soft tissue damage.  Id.  Note 
(2).

For scars, other than those of the head, face, or neck, that 
are superficial and that do not cause limited motion that 
comprise an area or areas of 144 square inches (929 sq. cm.) 
or greater, a maximum 10 percent evaluation is provided.  38 
C.F.R. § 4.118, Diagnostic Code 7802.  Scars in widely 
separated areas as on two or more extremities or on anterior 
or posterior surfaces of extremities or trunk, will be rated 
separately.  Id.  Note (1). A superficial scar is one not 
associated with underlying soft tissue damage.  Id.  Note 
(2).

For scars that are superficial and unstable, a maximum 10 
percent evaluation is warranted.  38 C.F.R. § 4.118, 
Diagnostic Code 7803.  The notes to this diagnostic code 
state that an unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar and 
that a superficial scar is one not associated with underlying 
soft tissue damage.  Id.

For superficial scars that are painful on examination, a 
maximum 10 percent evaluation is provided.  38 C.F.R. § 
4.118, Diagnostic Code 7804.  The notes to this diagnostic 
code provide that a superficial scar is one not associated 
with underlying soft tissue damage and that a 10 percent 
evaluation will be assigned for a scar on the tip of a finger 
or toe even though amputation of the part would not warrant a 
compensable evaluation.  Id.

Scars can also be assigned disability ratings based upon 
limitation of function of the affected part.  38 C.F.R. § 
4.118, Diagnostic Code 7805.

Following a careful review of the entire claims file, the 
Board finds that the evidence does not support a higher 
rating for the Veteran's surgical scar of the left knee for 
either time period.  

Prior to November 8, 2004, the Veteran was rated at 10 
percent under Diagnostic Code 7804 for a painful superficial 
scar.  The medical evidence during this time period shows 
that the Veteran had tenderness on examination of the scar 
during the September 2004 VA examination.  The scar measured 
9 cm by .5 cm and no other abnormalities of the scar were 
found associated with color, texture, scabbing or ulceration, 
adherence to underlying tissue, disfigurement, or functional 
limitation.  Percent of the total body surface area was found 
to be less than 1 percent.

In light of the foregoing, the Board finds that the medical 
evidence of record does not support assignment of a 
disability rating greater than 10 percent for the Veteran's 
service-connected scar prior to November 8, 2004.  An 
increased evaluation under Diagnostic Code 7801 or 7802 is 
not warranted as the Veteran's scar area of the knee is not 
deep or cause limitation of motion and does not exceed 77 
square centimeters.  An increased evaluation is also not 
warranted under Diagnostic Code 7803 or Diagnostic Code 7804 
as a 10 percent rating is the highest rating possible under 
these diagnostic codes.  Finally, as to Diagnostic Code 7805, 
the Board notes that there is no evidence of limitation of 
function of the left knee associated with the scar.  Thus, 
the Veteran is not entitled to a disability rating greater 
than 10 percent for his service-connected left knee surgical 
scar prior to November 8, 2004.

The medical evidence from November 8, 2004, forward, shows no 
pain or tenderness associated with the Veteran's left knee 
scar.  During treatment in November 2004, the Veteran was 
noted to have a scar midline on the left knee.  Physical 
examination did not reveal any symptoms or abnormalities 
associated with the scar.  During the June 2008 VA 
examination, the Veteran's scar on the left knee was reported 
as .5 cm by 10 cm with no tenderness on palpation, adherence 
to underlying tissue, limitation of motion or loss of 
function, underlying soft tissue damage, or skin ulceration 
or breakdown over the scar.  

In light of the foregoing, the Board is unable to find that 
the medical evidence of record supports assignment of a 
compensable disability rating for the Veteran's service-
connected left knee scar from November 8, 2004, forward.  An 
increased evaluation under Diagnostic Code 7801 or 7802 is 
not warranted as the Veteran's scar area of the knee is not 
deep or cause limitation of motion and does not exceed 39 
square centimeters.  Furthermore, an increased evaluation is 
also not warranted under Diagnostic Code 7803 or Diagnostic 
Code 7804 as there is no evidence that the Veteran's scar is 
unstable or painful on examination.  Finally, as to 
Diagnostic Code 7805, the Board notes that there is no 
evidence of limitation of function of the left knee.  
Therefore, the assignment of a compensable disability rating 
from November 8, 2004, forward, must be denied.

During the January 2008 hearing, the Veteran described 
symptoms related to his left knee scar.  The Veteran's lay 
statements as to the frequency and severity of his symptoms 
have been considered.  Although the Veteran is competent to 
report his observations, the Board attaches greater probative 
weight to the clinical findings of skilled, unbiased 
professionals.  See Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) (holding that interest in the outcome of a 
proceeding may affect the credibility of testimony).  

The Board also finds that no higher evaluation can be 
assigned pursuant to any other potentially applicable 
diagnostic code.  Because there are specific diagnostic codes 
to evaluate scars, consideration of other diagnostic codes 
for evaluating the disability does not appear appropriate.  
See 38 C.F.R. § 4.20 (permitting evaluation, by analogy, 
where the rating schedule does not provide a specific 
diagnostic code to rate the disability); see also Butts v. 
Brown, 5 Vet. App. 532 (1993).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

In cases such as this, where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has 
been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).  That burden has not been met in 
this case.  

Nevertheless, the record reflects that the appellant was 
provided a meaningful opportunity to participate effectively 
in the processing of his claims such that the notice error 
did not affect the essential fairness of the adjudication now 
on appeal.  The appellant was notified that his claims of 
service connection were awarded with effective dates of June 
7, 2004, and initial ratings were assigned.  He was provided 
notice how to appeal that decision, and he did so.  He was 
provided a statement of the case that advised him of the 
applicable law and criteria required for a higher rating and 
he demonstrated his actual knowledge of what was required to 
substantiate a higher rating in his argument included on his 
Substantive Appeal.  Although he was not provided pre-
adjudicatory notice that he would be assigned an effective 
date in accordance with the facts found as required by 
Dingess, he was assigned the day after separation from 
service as an effective date, the earliest permitted by law.  
38 U.S.C.A. § 5110(a).  

To the extent notice as to the specific measurements needed 
to support higher ratings was not provided in a timely 
manner, the Veteran was not prejudiced because the required 
measurements necessary to properly assess whether higher 
ratings were warranted were taken during the VA examinations.  
Thus, the general information needed to substantiate the 
claim was provided by the Veteran and otherwise obtained by 
VA during the processing of his claim.  

Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).

Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information 
that VA provided to the appellant what was necessary to 
substantiate his claim, and as such, that he had a meaningful 
opportunity to participate in the adjudication of his claim 
such that the essential fairness of the adjudication was not 
affected.  Vazquez-Flores, 22 Vet. App. at 49.

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the 
appellant the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the appellant's 
claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.


ORDER

Prior to October 1, 2007, entitlement to a compensable 
initial disability rating for service-connected status-post 
repair of the anterior cruciate ligament and medial meniscus 
of the left knee is denied. 

From October 1, 2007, forward, entitlement to a compensable 
initial disability rating for service-connected status-post 
repair of the anterior cruciate ligament and medial meniscus 
of the left knee is denied. 

Prior to June 27, 2008, entitlement to an initial compensable 
disability rating for service-connected degenerative 
arthritis of the left knee is denied.

From June 27, 2008, forward, entitlement to a 10 percent 
evaluation for degenerative arthritis of the left knee is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits.

Prior to November 8, 2004, entitlement to initial disability 
rating in excess of 10 percent for service-connected surgical 
scar of the left knee is denied. 

From November 8, 2004, forward, entitlement to initial 
compensable disability rating for service-connected surgical 
scar of the left knee is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


